AMENDMENT TO PROMISSORY NOTE




This Amendment to Promissory Note (this “Amendment”) is entered into as of
February 19, 2016, by and between ILIAD RESEARCH AND TRADING, L.P., a Utah
limited partnership (“Lender”), and VAPOR HUB INTERNATIONAL INC., a Nevada
corporation (“Borrower”). Capitalized terms used in this Amendment without
definition shall have the meanings given to them in the Note (as defined below).




A.

Borrower previously issued to Lender a Promissory Note dated August 12, 2015 in
the original principal amount of $245,000.00 (the “Note,” and together with all
other documents entered into in conjunction therewith, the “Transaction
Documents”).




B.

Borrower has requested that Lender extend the Maturity Date of the Note (the
“Extension”).




C.

Lender has agreed, subject to the terms, amendments, conditions and
understandings expressed in this Amendment, to grant the Extension.




NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:




1.

Recitals. Each of the parties hereto acknowledges and agrees that the recitals
set forth above in this Amendment are true and accurate and are hereby
incorporated into and made a part of this Amendment.




2.

Extension. The first sentence of Section 1 of the Note is deleted in its
entirety and replaced with the following:




“Borrower shall pay to Lender the entire outstanding balance of this Note on or
before the date that is eight (8) months from the date hereof.”




3.

Extension Fee. In consideration of Lender’s grant of the Extension, its fees
incurred in preparing this Amendment and other accommodations set forth herein,
Borrower agrees to pay to Lender an extension fee in the amount of $2,500.00
(the “Extension Fee”). The Extension Fee shall be added to the Outstanding
Balance of the Note. Lender and Borrower acknowledge and agree that the
Outstanding Balance as of the date hereof and immediately following the
application of the Extension Fee is $247,500.00.  




4.

Representations and Warranties. In order to induce Lender to enter into this
Amendment, Borrower, for itself, and for its affiliates, successors and assigns,
hereby acknowledges, represents, warrants and agrees as follows:




(a)

Borrower has full power and authority to enter into this Amendment and to incur
and perform all obligations and covenants contained herein, all of which have
been duly authorized by all proper and necessary action. No consent, approval,
filing or registration with or





notice to any governmental authority is required as a condition to the validity
of this Amendment or the performance of any of the obligations of Borrower
hereunder.

 

(b)

There is no fact known to Borrower or which should be known to Borrower which
Borrower has not disclosed to Lender on or prior to the date of this Amendment
which would or could materially and adversely affect the understanding of Lender
expressed in this Amendment or any representation, warranty, or recital
contained in this Amendment.




(c)

Except as expressly set forth in this Amendment, Borrower acknowledges and
agrees that neither the execution and delivery of this Amendment nor any of the
terms, provisions, covenants, or agreements contained in this Amendment shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Borrower under the terms of the Transaction
Documents.




(d)

Borrower has no defenses, affirmative or otherwise, rights of setoff, rights of
recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against Lender, directly or indirectly, arising out of, based
upon, or in any manner connected with, the transactions contemplated hereby,
whether known or unknown, which occurred, existed, was taken, permitted, or
begun prior to the execution of this Amendment and occurred, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of any of the
terms or conditions of the Transaction Documents. To the extent any such
defenses, affirmative or otherwise, rights of setoff, rights of recoupment,
claims, counterclaims, actions or causes of action exist or existed, such
defenses, rights, claims, counterclaims, actions and causes of action are hereby
waived, discharged and released. Borrower hereby acknowledges and agrees that
the execution of this Amendment by Lender shall not constitute an acknowledgment
of or admission by Lender of the existence of any claims or of liability for any
matter or precedent upon which any claim or liability may be asserted.




(e)

Borrower represents and warrants that as of the date hereof no Events of Default
or other material breaches exist under the Transaction Documents or have
occurred prior to the date hereof.




5.

Certain Acknowledgments. Each of the parties acknowledges and agrees that no
property or cash consideration of any kind whatsoever has been or shall be given
by Lender to Borrower in connection with the Extension or any other amendment to
the Note granted herein.




6.

Other Terms Unchanged. The Note, as amended by this Amendment, remains and
continues in full force and effect, constitutes legal, valid, and binding
obligations of each of the parties, and is in all respects agreed to, ratified,
and confirmed. Any reference to the Note after the date of this Amendment is
deemed to be a reference to the Note as amended by this Amendment. If there is a
conflict between the terms of this Amendment and the Note, the terms of this
Amendment shall control. No forbearance or waiver may be implied by this
Amendment. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment to, any right, power, or remedy of Lender under the Note, as in effect
prior to the date hereof. For the avoidance of doubt, this





2







Amendment shall be subject to the governing law, venue, and Arbitration
Provisions, as set forth in the Note.




7.

No Reliance. Borrower acknowledges and agrees that neither Lender nor any of its
officers, directors, members, managers, equity holders, representatives or
agents has made any representations or warranties to Borrower or any of its
agents, representatives, officers, directors, or employees except as expressly
set forth in this Amendment and the Transaction Documents and, in making its
decision to enter into the transactions contemplated by this Amendment, Borrower
is not relying on any representation, warranty, covenant or promise of Lender or
its officers, directors, members, managers, equity holders, agents or
representatives other than as set forth in this Amendment.




8.

Counterparts. This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument. The parties hereto confirm that any electronic copy of another
party’s executed counterpart of this Amendment (or such party’s signature page
thereof) will be deemed to be an executed original thereof.




9.

Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.




[Remainder of page intentionally left blank]





3







IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.







BORROWER:




VAPOR HUB INTERNATIONAL INC.




 

By:

/s/ Lori Winther

Name:

Lori Winther

Title:

Chief Financial Officer










LENDER:




ILIAD RESEARCH AND TRADING, L.P.




By: Iliad Management, LLC, it General Partner




By: Fife Trading, Inc., its Manager







     By:

/s/ John Fife

            John M. Fife, President






































[Signature Page to Amendment to Promissory Note]





